Title: To James Madison from James Maury, 24 March 1803
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 24th. March 1803
					
					I had the Honor to write to you on the 25th. Ultimo. since which the alarm of war has occasioned a great press for Seamen.  Many of ours, confident, as I suppose, in the Continuance of peace had not taken the precaution before leaving home, to be furnished with regular documents of Citizenship, which exposes them to impressment.
					The purport of this is to submit to you the propriety of giving publicity to this, with a recommendation that none of our Seamen leave home without having the needful Certificates to protect them from Impressment.  I have the Honor to be with Perfect Respect Your most Obed. St.
					
						James Maury
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
